Exhibit 10.3

 

TRANSITION AGREEMENT AND LEGAL RELEASE

 

This transition agreement and legal release (the “Agreement”), dated as of the
Effective Date specified below, is by and between Janus Management Holdings
Corporation (the “Company”) and Gregory A. Frost (the “Executive”).  The Company
and the Executive shall sometimes be collectively referred to as the “Parties.”
As used in this Agreement, “Janus Entities” shall refer to the Company, together
with all of its affiliated and related entities, parent companies, direct and
indirect subsidiaries and funds, including without limitation Janus Capital
Management LLC, Janus Capital International Limited, Janus Investment Fund and
Janus Aspen Series (individually, “Janus Entity”).

 

Recitals

 

1.                                        Executive and the Company desire to
modify their relationship to provide for a transition period and, ultimately,
Executive’s resignation from the Company.

 

2.                                        Accordingly, Executive and the Company
have entered into this Agreement to set forth the terms and conditions of their
relationship on and after the Effective Date.

 

Agreement

 

In consideration of the following obligations, the parties agree as follows.

 

1.                                        Effective Date and Separation Date.  
The “Effective Date” shall mean July 15, 2011, and the Executive’s resignation
from the Company shall be effective on July 29, 2011 or such earlier date as
Executive’s employment is terminated as provided herein (the “Separation Date”).

 

2.                                        Transition Period.  The Company hereby
agrees to continue to employ the Executive, and the Executive hereby agrees to
continue in the employ of the Company on the terms and subject to the conditions
of this Agreement, for the period commencing on the Effective Date and ending on
the Separation Date (the “Transition Period”).

 

3.                                        Terms of Employment.

 

(a)                                  Position and Duties.

 

(i)                                     During the Transition Period:  (A) the
Executive shall serve as Executive Vice President, Principal Financial Officer,
Chief Financial Officer and Treasurer of Janus Capital Group Inc. (“JCGI”), or
in such other executive position as may be reasonably designated by JCGI’s Chief
Executive Officer (“CEO”); and (B) the Executive’s services shall primarily be
performed in Denver, Colorado, although Executive agrees to travel to the extent
reasonably necessary to perform his duties hereunder.  During the Transition
Period, and excluding any periods of disability and vacation and sick leave to
which the Executive is entitled, the Executive agrees to devote his attention
and time during normal business hours to the business and affairs of the Company
as reasonably directed or specified by the CEO, and, to the extent necessary to
discharge the Executive’s responsibilities hereunder, to use the Executive’s
reasonable best efforts to perform such responsibilities, subject to Executive’s
ability to (A)  serve

 

1

--------------------------------------------------------------------------------


 

on corporate, civic or charitable boards or committees; provided that such
service must be disclosed to and approved by the Company in advance, pursuant to
Company policy, (B) deliver lectures or fulfill speaking engagements; provided
that such engagements must be disclosed to and approved by the Company in
advance, pursuant to Company policy, and (C) manage personal investments; all so
long as such activities do not significantly interfere with the performance of
the Executive’s responsibilities as an employee of the Company in accordance
with this Agreement, Company policies and applicable law.

 

(ii)                                      During the Transition Period,
Executive shall report to the CEO and may serve as a member of the Executive
Committee at the CEO’s discretion.  During the Transition Period, Executive’s
job duties shall encompass only matters as may be reasonably assigned to him
from time to time by the CEO.  Executive and the Company acknowledge and agree
that, during the Transition Period, most if not all of Executive’s principal
responsibilities will be transferred to other Company executives, and that,
therefore, Executive’s day-to-day job functions will change substantially as the
Transition Period progresses.  Executive and the Company also acknowledge and
agree that while Executive will throughout the Transition Period remain a member
of the Company’s senior executive team and in that capacity will be required and
expected to perform only executive-level job functions, it may be inappropriate
or unnecessary to include Executive in all executive-level meetings that the
Company may conduct during the Transition Period.  Notwithstanding the
foregoing, the Company agrees that during the Transition Period Executive will
be assigned only executive-level responsibilities that are consistent with his
skills, experience and status within the Company.

 

(iii)                                   As of the Separation Date, Executive
shall resign from all positions with the Company and all affiliates thereof,
including without limitation employment, membership on boards of directors, and
committee memberships.  Thereafter, Executive shall not be an employee of the
Company or any affiliate, and except as provided in Section 5(b)(ii) and
Section 6, Executive shall not be entitled to participate in any employee
benefit or fringe benefit program of any kind.

 

(b)                                    Compensation.

 

(i)                                  Base Salary.  During the Transition Period,
the Executive shall receive a base salary (“Base Salary”) payable in cash at the
rate of $33,333.33 per month, less legally required tax and other withholdings
elected by Executive.  The Base Salary shall be payable in installments,
consistent with the Company’s payroll procedures in effect from time to time,
provided that such installments shall be no less frequent than semi-monthly.

 

(ii)                                Long-Term Incentive Compensation.  Executive
shall not be eligible to receive any further awards under any of the Company’s
long-term incentive (“LTI”) plans.  All long-term incentive awards (e.g.
restricted stock, stock options and mutual fund unit awards) or other incentive
awards previously granted to the Executive (collectively, “Incentive Awards”)
shall remain outstanding and continue to vest during the Transition Period in
accordance with the terms of their respective award agreements.

 

(iii)                            Incentive, Savings and Retirement Plans. 
During the Transition Period, but not thereafter, the Executive shall be
entitled to participate in all other Company

 

2

--------------------------------------------------------------------------------


 

incentive plans, practices, policies and programs, and all Company savings and
retirement plans, practices, policies and programs, in each case on terms and
conditions no less favorable than the terms and conditions generally applicable
to the executives who sit on the Janus Capital Management LLC Executive
Committee (collectively, “Peer Executives”).  Vesting of any Company
contributions to Executive’s 401(k), Profit Sharing and Employee Stock Ownership
Plan as amended (“401(k) Plan”) account shall be in accordance with the terms of
the 401(k) Plan.

 

(iv)                           Welfare Benefit Plans.  During the Transition
Period, but not thereafter, the Executive and the Executive’s spouse and
dependents, as the case may be, shall be eligible for participation in and shall
receive all elected benefits under welfare benefit plans, practices, policies
and programs provided by the Company and its affiliates (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) on
terms and conditions no less favorable than the terms and conditions generally
applicable to Peer Executives.  Notwithstanding the foregoing, Executive shall
be eligible, upon the terms and conditions set forth in Section 5(b)(ii), below,
to continued participation in certain employee benefits plans following the
termination of his employment.

 

4.                                        Termination of Employment.

 

(a)                                  Death.  The Executive’s employment shall
terminate automatically upon the Executive’s death during the Transition Period.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment during the Transition Period with or without Cause.  For
purposes of this Agreement, “Cause” shall mean:

 

(i)                                         the willful and continued failure of
the Executive to perform substantially the Executive’s duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Janus Capital Group Inc. Board of Directors (the “Board”) or
its representative, which specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties and which gives the Executive a reasonable opportunity of not less than
thirty (30) days to cure the deficiency noted therein; or

 

(ii)                                      the willful engaging by the Executive
in illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company; or

 

(iii)                                   conviction of a felony (other than a
traffic related felony) or guilty or nolo contendere plea by the Executive with
respect thereto; or

 

(iv)                                  a willful material breach by the Executive
of any material provision of this Agreement; or

 

(v)                                     a willful violation of any regulatory
requirement, or of any material Company policy or procedure, that is
demonstrably injurious to the Company; or

 

3

--------------------------------------------------------------------------------


 

(vi)                                  Executive’s failure to obtain or maintain,
or inability to qualify for, any license required for the performance of
Executive’s material job responsibilities, or the suspension or revocation of
any such license held by the Executive.

 

No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s act or omission was in
the best interests of the Company.  Any act, or failure to act, based upon
express authority given pursuant to a resolution duly adopted by the Board with
respect to such act or omission or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.

 

(c)                                  Termination by Executive.  Executive may
terminate his employment at any time upon fourteen (14) calendar days prior
notice to the Company.

 

5.                                        Obligations of the Company Upon
Termination.

 

(a)                                     Upon any termination of Executive’s
employment, the Company shall pay to the Executive, in a lump sum in cash within
ten (10) business days after the date of termination, the Executive’s Base
Salary through the date of termination, all to the extent not yet paid as of the
date of termination.

 

(b)                                    Severance Benefit.  If the Company
terminates the Executive’s employment other than for Cause or Executive’s
employment terminates due to death during the Transition Period, or if the
Executive’s employment shall terminate on the Separation Date, then conditioned
upon Executive’s execution (and if applicable non-revocation) of a legal release
in the form attached hereto as Exhibit A:

 

(i)                                         within ten (10) business days after
the Separation Date or after the expiration of the revocation right set forth in
Exhibit A, whichever is later, the Company shall pay to the Executive a lump sum
cash payment of $550,000.00, less legally-required withholdings and any
withholdings elected by Executive; and

 

(ii)                                  the Executive’s current benefit elections
and coverage will continue until July 31, 2011, with the exception of long term
and short term disability which will terminate on the Separation Date.  If
Executive timely elects to participate in the Consolidated Omnibus Budget
Reconciliation Act (COBRA) program, then the Company will pay directly to the
insurance carrier(s) up to five (5) months of COBRA premiums following the
Separation Date for medical, dental and vision insurance (“COBRA Benefit
Termination Date”); provided that Executive’s right to such benefits
continuation shall terminate as of any earlier date on which he becomes eligible
for substantially similar medical, dental and visions benefits under another
employer’s benefit plans.  Executive will receive paperwork from the Company’s
administrator, SHPS, regarding continuation of Executive’s welfare benefits and
must complete and return it timely in order to activate coverage.  The Executive
shall notify Tracy Shepard, Senior Benefits Specialist, at (303) 336-4292, if
other employment is secured or if the Executive is covered by another plan prior
to the COBRA Benefit Termination Date; and

 

4

--------------------------------------------------------------------------------


 

(iii)                                   subject to the approval of the JCGI
Compensation Committee and in consideration of Executive’s agreements in this
Agreement and his further agreement to make himself reasonably available to
answer questions of JCGI senior management through December 31, 2011, the
Company shall cause the acceleration of vesting for the portion of Executive’s
unvested Incentive Awards, if any, that would vest on February 1, 2012, with
such vesting to occur within ten (10) business days after the Separation Date or
after the expiration of the revocation right set forth in Exhibit A, whichever
is later; and

 

(iv)                                  to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive any Other
Benefits (as defined in Section 6).

 

(c)                                 Incentive Awards.

 

(i)                                         after giving effect to any
accelerated vesting of Executive’s Incentive Awards pursuant to
Section 5(b)(iii) above, all of Executive’s unvested Incentive Awards as of the
Separation Date shall be terminated, forfeited and cancelled, and the Executive
shall have no right to compensation, remuneration, distributions or dividends
with respect to such unvested Incentive Awards.

 

(ii)                                      all of Executive’s unexercised, vested
and non-expired JCGI stock options (including any stock options vested pursuant
to Section 5(b)(iii)) will only be exercisable by Executive in whole or in part,
within three (3) months after the Separation Date.

 

(d)                                 Death.   If the Executive’s employment is
terminated by reason of the Executive’s death during the Transition Period, the
Company shall as soon as practicable thereafter provide to the Executive’s
estate or beneficiaries the benefits set forth in Section 5(b)(i), 5(b)(ii) and
5(b)(iii) above, and shall have no other severance obligations.

 

(e)                                     Cause; Voluntary Termination.  If the
Executive’s employment shall be terminated for Cause or the Executive
voluntarily terminates his employment during the Transition Period, the Company
shall be required only to pay to the Executive (i) his Base Salary as provided
in Section 5(a), and (ii) the Other Benefits (as defined in Section 6), in each
case to the extent theretofore unpaid.

 

(f)                                       Excise Tax.  Notwithstanding any other
language to the contrary in this Agreement, the Company shall not be obligated
to pay and shall not pay that portion of any payment or distribution in the
nature of compensation within the meaning of Section 280G(b)(2) of the Internal
Revenue Code (“Code”) otherwise due or payable the Executive under this
Agreement if that portion would cause any excise tax imposed by Section 4999 of
the Code to become due and payable by the Executive.

 

6.                                     Non-exclusivity of Rights.  Except as
otherwise specifically provided in this Agreement, nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
plan, program, policy or practice provided by the Company or any affiliate for
which the Executive may qualify.  Amounts that are vested benefits, which
consist of any compensation previously deferred by the Executive, or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any affiliate at or
subsequent to the date of termination (“Other Benefits”) shall be

 

5

--------------------------------------------------------------------------------


 

payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.  Notwithstanding any
provision of any other agreement or arrangement, the Executive shall not be
entitled to receive any payments or benefits under any severance program other
than those that are described and anticipated under this Agreement.

 

7.                                        Tax Issues.  Executive agrees to pay
all taxes relating to or arising from any payment made or consideration provided
pursuant to this Agreement; provided, however, that all payments made by the
Company under this Agreement will be subject to legally required tax and other
withholdings.

 

8.                                       Expense Reimbursement. The Company
shall reimburse Executive for Executive’s reasonable business expenses related
to Executive’s employment with the Company through the Separation Date,
consistent with the Company’s policies, and conditioned on Executive’s
presentation to the Company, before the Separation Date, of documentation
verifying such expenses.

 

9.                                       Release of Claims by Executive.

 

(a)                                  With the exception of Executive’s rights
under this Agreement and Executive’s vested rights, if any, in the 401(k) Plan,
Executive, individually and on behalf of Executive’s heirs, successors and
assigns, hereby releases, waives and discharges the Company, and all Released
Parties (as defined below) from any and all Claims (as defined below) that
Executive may have or claim to have, in any way relating to or arising out of,
in whole or in part, the following:

 

(1)                                  any event or act of omission or commission
occurring on or before the Effective Date, including Claims arising by reason of
the continued effects of any such events or acts, which occurred on or before
the Effective Date;

 

(2)                                  Executive’s association and/or employment
with the Janus Entities or the termination of such association or employment
with the Janus Entities, including but not limited to Claims arising under
federal, state, or local laws prohibiting discrimination based on disability,
handicap, age, sex, race, national origin, religion, retaliation, sexual
orientation or any other form of discrimination, such as:

 

(i)                                     the Americans with Disabilities Act, 42
U.S.C.§§ 12101 et seq.;

 

(ii)                                  the Age Discrimination in Employment Act,
as amended, 29 U.S.C. §§ 621 et seq.;

 

(iii)                               Title VII of the 1964 Civil Rights Act, as
amended, 42 U.S.C. §§ 2000e et seq.;

 

(3)                                  Claims for intentional infliction of
emotional distress; tortious interference with contract or prospective
advantage, and any other tort claims;

 

6

--------------------------------------------------------------------------------


 

(4)                                  Claims for breach of express or implied
contract; and under any policy, agreement, understanding or promise, written or
oral, formal or informal, between Executive and the Company or any of the
Released Parties;

 

(5)                                  Except as otherwise provided in this
Agreement, Claims relating to any Janus incentive benefit or award that had not
vested by its own terms as of the Separation Date.

 

Notwithstanding the foregoing or anything else contained in this Agreement, the
release set forth in this Section 9 shall not extend to (i) any rights arising
under or recognized by this Agreement; (ii) any benefits or claims for benefits
under any welfare benefit plans accrued as of the date hereof; (iii) any vested
rights under any pension, retirement, profit sharing or similar plan;
(iv) Executive’s rights, if any, to indemnification or defense under any Janus
Entity certificate of incorporation, bylaw and/or policy or procedure, or Janus
Entity insurance contract, in connection with Executive’s acts or omissions
within the course and scope of Executive’s employment with the Company; and
(v) any rights arising under COBRA.

 

The term “Released Parties” as used in this Agreement includes the Company and
any subsidiary, parent or affiliated companies and corporations, including but
not limited to each of the Janus Entities, and their present, former or future
respective subsidiary, parent or affiliated companies or corporations, and their
respective funds and trusts, and their respective present or former directors,
officers, members, shareholders, trustees, managers, supervisors, employees,
partners, attorneys, agents, representatives and insurers, and the respective
predecessors, successors, heirs and assigns of any of the above described
persons or entities.

 

The term “Claims” as used in this Agreement includes any claims, causes of
action, losses, damages, costs, and liabilities of every kind and character,
whether in law or in equity, whether known or unknown, or whether fixed or
contingent.

 

(b)                                 As an additional express condition to the
Company’s obligation pursuant to Section 5 above, Executive shall execute and
return to the Company the Supplemental Release attached hereto as Exhibit A.

 

(c)                                  Executive hereby represents and warrants
that Executive has not assigned or transferred to any person any portion of any
claim which is released, waived and discharged above.  Executive further states
and agrees that Executive has not experienced any illness, injury, or disability
compensable or recoverable under the worker’s compensation laws of Colorado or
other applicable state’s worker’s compensation laws, that has not as of the
Effective Date been made the subject of a claim for Workers’ Compensation
benefits, and Executive agrees that Executive will not file a worker’s
compensation claim asserting the existence of any such illness, injury, or
disability.  Executive has specifically been advised and urged by the Company to
consult with Executive’s attorneys with respect to the agreements,
representations, and declarations set forth in the previous sentence, as well as
to all other provisions in this Agreement.  Executive understands and agrees
that by signing this Agreement Executive is giving up Executive’s right to bring
any legal claim against any Released Party concerning, directly or indirectly,
Executive’s employment relationship with the Company, including Executive’s
separation from association and/or employment, and/or any and all contracts
between

 

7

--------------------------------------------------------------------------------


 

Executive and any Janus Entity, express or implied.  Executive agrees that this
legal release is intended to be interpreted in the broadest possible manner in
favor of the Released Parties, to include all actual or potential legal claims
that Executive may have against any Released Party, except as specifically
provided otherwise in this Agreement.

 

(d)                                 Executive agrees and acknowledges that
Executive: (i) understands the language used in this Agreement and the
Agreement’s legal effect; (ii) will receive compensation under this Agreement to
which Executive would not have been entitled without signing this Agreement;
(iii) has been advised by the Company to consult with an attorney before signing
this Agreement; and (iv) will be given up to twenty-one (21) calendar days from
the Effective Date to consider whether to sign this Agreement.  For a period of
seven (7) calendar days after the Agreement is executed, Executive may, in
Executive’s sole discretion, rescind this Agreement, by delivering a written
notice of rescission to Tiphani Krueger, Senior Vice President of Human
Resources, 151 Detroit Street, Denver, Colorado 80206.  If Executive rescinds
this Agreement within seven (7) calendar days after the Agreement has been
executed, this Agreement shall be void, all actions taken pursuant to this
Agreement shall be reversed, and neither this Agreement nor the fact of or
circumstances surrounding its execution shall be admissible for any purpose
whatsoever in any proceeding between the parties, except in connection with a
claim or defense involving the validity or effective rescission of this
Agreement.  If Executive does not rescind this Agreement within seven
(7) calendar days after the Agreement has been executed, this Agreement shall
become final and binding and shall be irrevocable except as otherwise provided
in Section 14(a).

 

10.                                 Restrictive Covenants.

 

(a)                                  Executive shall not (nor shall Executive
cause, or provide substantial assistance to, anyone else to) disclose or use for
any purpose any proprietary, trade secret and/or confidential information of any
Janus Entity, which includes, but is not limited to, confidential information of
third parties entrusted to any Janus Entity, and other matters not generally
known outside Janus Entities, which if disclosed would have a detrimental effect
on any of the Janus Entities and/or its business, customers, or clients, such as
data relating to a Janus Entity’s general business operations, sales, costs,
profits, financial data, corporate structure, organizations, customer/client
lists, business and marketing plans/strategies, and employee, consultants or
other human resources, including information concerning their capabilities, and
work performance, whether or not such information was produced in whole or in
part by Executive. This Agreement shall not prohibit the disclosure by Executive
of information that already is in the public domain through no fault of
Executive.  Notwithstanding any other provision of this covenant, this covenant
shall not prohibit Executive from complying with any valid subpoena or court
order; provided that Executive shall not be entitled to make any disclosure
pursuant to subpoena or court order unless Executive has first given the
Company, through its general counsel, written notice of, and a copy of, any
subpoena or other legal process purporting to require the disclosure of
information rendered confidential by this paragraph, as soon as practicable
after Executive receives such subpoena or other legal process.  Notwithstanding
any other provision of this Agreement, so long as Executive complies with
Executive’s obligations under this Agreement, this Agreement shall not prevent
Executive from serving as a future consultant to the Company or any Janus Entity
on a contract basis.  In the event that Executive violates any provision of this
paragraph, Executive

 

8

--------------------------------------------------------------------------------


 

shall forfeit and immediately repay to the Company all severance provided to
Executive under Section 5(b) of this Agreement.

 

(b)                                 Executive represents that by the Separation
Date or such earlier date as the Company requests, Executive will return to the
Company all Janus Entity property in Executive’s possession, custody or control,
including without limitation all records (whether in written, electronic or
other form) constituting or reflecting any Janus Entity trade secret or other
confidential research, development or commercial information and all other Janus
Entity property in Executive’s possession or control (including but not limited
to Janus Entity identification or access cards); and that Executive has not and
will not retain any copies or originals of any such Janus Entity property or
records or give copies of any such property or records to any third party.  In
the event that Executive fails to do so, Executive’s action will be considered a
material breach of this Agreement and will relieve the Company of its
obligations under this Agreement, including but not limited to its obligation to
pay severance compensation to Executive as provided under Section 5 (b) of this
Agreement; provided that Executive will remain bound by and subject to the
obligations and legal releases of Executive under this Agreement.  Executive is
advised that, regardless of whether Executive decides to sign and return this
Agreement to the Company, Executive is still legally obligated to immediately
return any and all Janus Entity property in Executive’s possession to the
Company.  Executive’s failure to return Janus Entity property will constitute an
act of conversion and/or theft that is legally actionable by the Company or
other Janus Entity.

 

(c)                                  In accordance with prior contractual
obligations under certain Incentive Awards, Executive warrants and represents
that Executive has not (i) knowingly and directly solicited, hired or attempted
to hire, or assisted another in soliciting, hiring or attempting to hire, on
behalf of any Competitive Business, any person who is an employee or contractor
of the Company or Janus Entities; or (ii) knowingly and directly diverted,
attempted to divert, or solicited, or assisted another in diverting, attempting
to divert or soliciting, the customer business of any Protected Client on behalf
of a Competitive Business.  For purposes of this article 8, “Competitive
Business” means any business that provides investment advisory or investment
management services or related services; and “Protected Client” shall mean any
person or entity to whom the Company or Janus Entities provided investment
advisory or investment management services at any point during the six (6) 
months preceding Executive’s Separation Date.

 

For twelve (12) months after the Separation Date, Executive shall not:
(i) knowingly and directly solicit, hire or attempt to hire, or assist another
in soliciting, hiring or attempting to hire, any person who is an employee or
contractor of the Company or Janus Entities; or (ii) knowingly and directly
interfere, divert, attempt to divert, or solicit, or assist another in
interfering, diverting, attempting to divert or soliciting, the customer
business of any Protected Client.

 

This subparagraph (c) is a material term of this Agreement and in the event that
Executive violates any provision of this subparagraph, Executive shall forfeit
and immediately repay to the Company all severance provided to Executive under
Section 5(b) of this Agreement.

 

(d)                                 Executive acknowledges that the restrictive
covenants set forth in the preceding subparagraph are reasonable and that
irreparable injury will result to the Company in the event of any breach by
Executive of such covenants, and that said covenants are an essential condition
of

 

9

--------------------------------------------------------------------------------


 

this Agreement.  In the event any of the covenants set forth in the preceding
subparagraph are breached, the Company shall be entitled, in addition to any
other remedies and damages available, to injunctive relief from a court to
restrain the violation of such covenants by Executive by any person or persons
acting for or with Executive in any capacity whatsoever.

 

11.                                 Confidentiality.

 

(a)                                  Executive agrees that Executive will keep
the terms of this Agreement strictly confidential, and that Executive will not
disclose same in any way, and will not make any representation or other
communication (orally or in writing) regarding the terms of this Agreement to
anyone, for any reason whatsoever, without the express written consent of the
Company, unless the disclosure, representation or communication (i) is compelled
by law, (ii) is to an attorney and/or a financial advisor of Executive and is
necessary for the rendition of professional advice to Executive (the
restrictions stated in this paragraph shall automatically apply to the attorney
and/or financial advisor and Executive shall so advise the attorney and/or
financial advisor), or (iii) is to Executive’s immediate family (the
restrictions stated in this paragraph shall automatically apply to the immediate
family member and Executive shall so advise the immediate family member). 
Executive shall not be entitled to make any disclosure pursuant to subpart (i),
above, unless Executive has first given the Company, through its general
counsel, written notice of, and a copy of, any subpoena or other legal process
purporting to require the disclosure of information rendered confidential by
this paragraph, as soon as practicable after Executive receives such subpoena or
other legal process.

 

(b)                                 The Company will disclose information
relating to this Agreement only on a need-to-know basis, as determined by the
Company in its sole discretion but subject to JCGI’s public disclosure
requirements as determined by legal counsel for JCGI.

 

(c)                                  Notwithstanding any other provision of this
Agreement, any party to this Agreement (and each employee, representative, or
other agent of such party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions and other tax analyses) that
are provided to the party relating to such tax treatment and tax structure,
provided that in connection with any such disclosure all references to the
amounts paid pursuant to this Agreement, and other figures from which such
amounts may be estimated or calculated, shall be redacted.

 

12.                                 Cooperation in Litigation.  Executive agrees
to cooperate upon the reasonable, written request of and at the reasonable
expense of the Company, by making himself reasonably available to provide
information that may, in the exclusive discretion of the Company or its
attorneys, assist or be relevant to any litigation in a civil, criminal or
administrative proceeding or other dispute, including specifically, but not
exclusively, depositions, meetings in advance of depositions, meetings in
advance of trial or hearing, and trial or hearing, relating to or arising from
the business, acts or claimed omissions of the Company or any other Janus
Entity.  Executive shall testify fully and truthfully in any civil, criminal or
administrative proceeding.  The Company shall compensate Executive for
Executive’s reasonable out-of-pocket expenses incurred in connection with such
testimony, but in no event shall Executive be entitled to be reimbursed for
Executive’s time.

 

10

--------------------------------------------------------------------------------


 

13.                                 Non-disparagement Covenant.  Executive
covenants never to disparage the Company or any Janus Entity, or of any product
or service of the Company or any Janus Entity, or of any past or present
employee, officer or director of the Company or any Janus Entity, or of any
member of any Board of Trustees or Board of Directors of any entity affiliated
with the Company. In addition, the Company covenants that no member of either of
the executive management committees or the Board of Directors of JCGI while
employed by or associated with the Company shall make any false, disparaging, or
derogatory statements about the Executive to any third party.  Nothing in this
paragraph shall preclude either party from responding truthfully to inquiries
made in connection with any legal or governmental proceeding or investigation
pursuant to subpoena or other legal process. If a Party violates any provision
in this paragraph 13, the breaching Party shall be liable to the other Party for
liquidated damages, not a penalty, in the amount of $10,000.00 for each
violation.

 

14.                                 Miscellaneous.

 

(a)                                  Entire Agreement; Modification.  This
Agreement sets forth the entire agreement and understanding of the parties
concerning the subject matter hereof, terminates all prior agreements,
arrangements and understandings relative to said subject matter, and any other
purported employment agreements between the parties.  No term or provision
hereof may be modified or extinguished, in whole or in part, except by a writing
which is dated and signed by all parties to this Agreement.  No waiver of any of
the provisions or conditions of this Agreement or of any of the rights, powers
or privileges of a party hereto shall be effective or binding unless in writing
and signed by the party claimed to have given or consented to such waiver.  No
representation, promise, or inducement has been made to or relied upon by or on
behalf of any party hereto concerning the subject matter hereof which is not set
forth in this Agreement. In particular, Executive shall receive no salary,
vacation pay, sick leave, benefit, payment, additional incentive compensation,
bonus, stock award, or other compensation related to Executive’s employment with
the Company other than the consideration set forth herein, and Executive hereby
agrees that Executive is not entitled to same.  Executive further agrees that
the only things of value that Executive is to receive under this Agreement are
fully described in the Agreement’s express terms, that Executive has no side or
unwritten agreements with the Company or any other Janus Entity or any employee
thereof, and that in signing this Agreement Executive has not relied on the
statements of anyone representing or associated with the Company or any other
Janus Entity concerning the facts or law relating to Executive’s employment with
and resignation from the Company or any other Janus Entity, or any other issue
relating to this Agreement.

 

(b)                                 No Admission of Liability.  By entering into
this Agreement, neither the Company nor Executive admits any impropriety,
wrongdoing or liability of any kind whatsoever.

 

(c)                                  Non-Waiver.  The failure to enforce any
right arising under this Agreement on one or more occasions shall not operate as
a waiver of that right under this Agreement on any other occasion.

 

(d)                                 Severability.  The provisions of this
Agreement shall be deemed severable, and the invalidity, illegality or
unenforceability of any one or more of the provisions of this Agreement shall
not affect or impair the validity, legality and enforceability of the other
provisions.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Governing Law.  This Agreement shall be
governed and construed by the internal laws of the State of Colorado,
irrespective of the choice of law rules of any jurisdiction. The parties agree
that the courts located within the City of Denver, State of Colorado shall be
the proper venue within which all disputes related to, connected with or
otherwise arising out of this Agreement must be brought. Executive expressly
consents to the jurisdiction of the courts located within the City of Denver,
State of Colorado.

 

(f)                                    Other Agreements.  Each party shall
promptly execute, acknowledge and deliver any additional document or agreement
that the other party reasonably believes is necessary to carry out the purpose
or effect of this Agreement.

 

(g)                                 Burden of Proof.  Any party contesting the
validity or enforceability of any term of this Agreement shall be required to
prove by clear and convincing evidence fraud, concealment, failure to disclose
material information, unconscionability, misrepresentation or mistake of fact or
law.

 

(h)                                 Construction.  The parties acknowledge that
they have reviewed this Agreement in its entirety and have had a full and fair
opportunity to negotiate its terms, in consultation with counsel of their own
choosing.  Each party therefore waives all applicable rules of construction that
any provision of this Agreement should be construed against its drafter, and
agrees that all provisions of the Agreement shall be construed as a whole,
according to the fair meaning of the language used.

 

(i)                                     Headings.  Headings are intended solely
as a convenience and shall not control the meaning or interpretation of any
provision of this Agreement.

 

(j)                                     Gender and Number.  Pronouns contained
in this Agreement shall apply equally to the feminine, neuter and masculine
genders.  The singular shall include the plural, and the plural shall include
the singular.

 

(k)                                  Acknowledgment.  By signing this Agreement,
Executive acknowledges that Executive has carefully read and understands all the
terms and provisions of this Agreement and has given them careful consideration,
and that Executive voluntarily signs this Agreement as Executive’s own free act
without coercion or duress.

 

(l)                                     Counterparts.  This Agreement may be
signed in counterparts, each of which will be deemed an original and will
constitute one and the same instrument.  The parties further agree that this
Agreement may be executed by the exchange of facsimile signature pages provided
that by doing so the parties agree to undertake to provide original signatures
as soon thereafter as reasonable in the circumstances.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.

 

 

EXECUTIVE

JANUS MANAGEMENT HOLDINGS
CORPORATION

 

 

 

 

/s/ Gregory A. Frost

 

By:

/s/ Richard M. Weil

 

 

Richard M. Weil, President

 

 

Date:

July 15, 2011

 

Date:

July 15, 2011

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Supplemental Legal Release

 

This Supplemental Legal Release (“Supplemental Release”) is between Janus
Management Holdings Corporation (the “Company”) and Gregory A. Frost
(“Executive”) (each a “Party,” and together, the “Parties”).

 

Recitals

 

1.                                       Executive and the Company are parties
to a Transition Agreement and Legal Release to which this Supplemental Release
is appended as Exhibit A (the “Transition Agreement”).

 

2.                                       Executive wishes to receive the
benefits described in Section 5(b) of the Transition Agreement (the “Transition
Benefit”).

 

3.                                       Executive and the Company wish to
resolve, except as specifically set forth herein, all claims between them
arising from or relating to any act or omission predating the Final Effective
Date defined below.

 

Agreement

 

The Parties agree as follows:

 

The Company shall pay or provide to the Executive the entire Transition Benefit,
as, when and on the terms and conditions specified in the Transition Agreement.

 

In consideration of the Transition Benefit and the Company’s other covenants and
agreements contained herein, Executive, on his own behalf and on behalf of his
heirs, personal representatives, executors, administrators and assigns,
knowingly and voluntarily releases and forever discharges the Company and its
affiliates and any of their respective parents, subsidiaries and affiliates,
together with all of their respective past and present directors, members,
managers, officers, shareholders, partners, employees, agents, attorneys and
servants, and each of their affiliates, predecessors, successors and assigns
(collectively, the “Company Releasees”) from any and all claims, charges,
complaints, promises, agreements, controversies, liens, demands, causes of
action, obligations, damages and liabilities of any nature whatsoever, known or
unknown, suspected or unsuspected, which against them Executive or his heirs,
executors, administrators, or assigns ever had, now have, or may hereafter claim
to have against any of the Company Releasees by reason of any matter, cause or
thing whatsoever from the beginning of time through the date hereof, whether or
not previously asserted before any state or federal court, agency or
governmental entity or any arbitral body.  This release includes, without
limitation, any rights or claims relating in any way to Executive’s employment
relationship with the Company or any of the Company Releasees, or his separation
therefrom, or arising under any statute or regulation, including Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, Age Discrimination
in Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of

 

14

--------------------------------------------------------------------------------


 

1990, the Employee Retirement Income Security Act of 1974, and the Family
Medical Leave Act of 1993, each as amended, or any other federal, state or local
law, regulation, ordinance, or common law, or under any policy, agreement,
understanding or promise, written or oral, formal or informal, between Executive
and the Company or any of the Company Releasees; provided, however, that
notwithstanding the foregoing or anything else contained in this Supplemental
Release, Executive’s release shall not extend to (i) any rights arising under or
recognized by the Transition Agreement; (ii) any benefits or claims for benefits
under any welfare benefit plans (as described in the Transition Agreement)
accrued as of the date hereof; (iii) any vested rights under any pension,
retirement, profit sharing or similar plan; (iv) Executive’s rights, if any, to
indemnification or defense under any Janus Entity certificate of incorporation,
bylaw and/or policy or procedure, or Janus Entity insurance contract, in
connection with Executive’s acts or omissions within the course and scope of
Executive’s employment with the Company; and (v) any rights arising under
COBRA.  Executive represents that he has not commenced or joined in any claim,
charge, action or proceeding whatsoever against the Company or any of the
Company Releasees arising out of or relating to any of the matters released in
this paragraph.  Executive further agrees that he will not seek or be entitled
to any personal recovery in any claim, charge, action or proceeding whatsoever
against the Company or any of the Company Releasees for any of the matters
released in this paragraph.

 

4.                                       Executive acknowledges that he has
received all compensation to which he is entitled for his work up to his last
day of employment with the Company, and that he is not entitled to any further
pay or benefit of any kind, for services rendered or any other reason, other
than the Transition Benefit.

 

5.                                       Executive agrees that the only thing of
value that he will receive by signing this Supplemental Release is the
Transition Benefit.

 

6.                                       The Parties agree that their respective
rights and obligations under the Transition Agreement shall survive the
execution of this Supplemental Release.

 

[SIGNATURES FOLLOW]

 

15

--------------------------------------------------------------------------------


 

NOTE:  DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EMPLOYEE’S FINAL
DAY OF EMPLOYMENT.

 

JANUS MANAGEMENT HOLDINGS CORPORATION

EXECUTIVE

 

 

 

 

 

/s/ Gregory A. Frost

By:

/s/ Richard M. Weil

 

 

 

Gregory A. Frost

 

 

 

 

Date:

July 15, 2011

 

 

 

Date:

July 15, 2011

 

16

--------------------------------------------------------------------------------